Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Gary Ivan Terry seeks to appeal from the district court’s order dismissing his appeals from the bankruptcy court’s orders denying his motions to reopen his Chapter 13 bankruptcy case, and denying his motions for leave to proceed in forma pauperis. We have reviewed the records and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-is and dismiss the appeals for the reasons stated by the district court. See Terry v. Troxler, 328 B.R. 460 (M.D.N.C. 2005; entered Mar. 31, 2005). Additionally, we deny Terry’s motions for appointment of counsel and for expedited oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED